Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 1 of 30

           DS Exhibit G - 2017 Financial Statements for Retirement Accounts
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 2 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 3 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 4 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 5 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 6 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 7 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 8 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
     Exhibit G - 2017 Financial Statements for Retirement Accts Page 9 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 10 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 11 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 12 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 13 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 14 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 15 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 16 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 17 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 18 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 19 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 20 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 21 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 22 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 23 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 24 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 25 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 26 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 27 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 28 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 29 of 30
Case 20-51078-tnw Doc 185-7 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
    Exhibit G - 2017 Financial Statements for Retirement Accts Page 30 of 30
